UNITED STATES DISTRICT COURT F I i“' E D

FOR THE DISTRICT OF COLUMBIA JAN __3 mug
C|erk, U.S. District and
GARY CHARLES BRESTLE, ) Bankruptcy Courts

)

Plaintiff, )
)

v. ) Civil Action No.
) .,
CHARLES E. SAMUELS, JR., er al., )  cf

)

Defendants. )

MEMORANDUM OPINION

This matter comes before the Court upon review of plaintiffs application for leave to
proceed in forma pauperis and pro .s'e complaint. The application will be granted but the
complaint will be dismissed. The instant complaint is substantially similar to that filed in Brestle

v. Samuels, No. 13-1928 (UNA), and it will be dismissed as duplicative.

An Order is issued separately.

‘United §/tates District Judge

 M//§